
	

114 HRES 789 IH: Condemning the horrific acts of terrorism and hatred in Orlando, Florida, on June 12, 2016, and expressing support and prayers for all those impacted by that tragedy.
U.S. House of Representatives
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 789
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2016
			Ms. Brown of Florida (for herself, Ms. Ros-Lehtinen, Mr. Grayson, Mr. Curbelo of Florida, Mrs. Beatty, Mr. Rooney of Florida, Mr. Kildee, Mr. Diaz-Balart, Mr. Danny K. Davis of Illinois, Mr. Jolly, Ms. Titus, Mr. Ross, Mr. Murphy of Florida, Mr. Clawson of Florida, Mr. Thompson of California, Mr. Yoho, Mr. Nadler, Mr. McCaul, Mr. Lewis, Mr. Hanna, Mr. Marino, Mr. Ribble, Mrs. Dingell, Mr. Donovan, Mr. Hastings, Mr. Salmon, Ms. Clarke of New York, Mr. Weber of Texas, Mr. Jeffries, Mr. Dent, Mr. Pocan, Mr. Coffman, Mr. Cohen, Mr. Issa, Mr. Gene Green of Texas, Mr. Chabot, Ms. Jackson Lee, Mr. Ben Ray Luján of New Mexico, Mrs. Lawrence, Ms. Eddie Bernice Johnson of Texas, Mr. Rush, Ms. Lee, Mr. Johnson of Georgia, Mr. Al Green of Texas, Mr. Veasey, Ms. Fudge, Mr. Richmond, Mr. Clyburn, Mr. Bishop of Georgia, Ms. Esty, Ms. Duckworth, Ms. DelBene, Mr. Price of North Carolina, Mr. Vela, Ms. Bordallo, Mr. Gutiérrez, Mr. Yarmuth, Ms. Wilson of Florida, Ms. Matsui, Mr. McGovern, Ms. Schakowsky, Ms. Slaughter, Mr. Vargas, Ms. Adams, Ms. DeLauro, Ms. Edwards, Mr. Larson of Connecticut, Mr. Kilmer, Ms. McCollum, Mr. Engel, Mr. Ryan of Ohio, Mr. Meeks, Ms. Meng, Mr. Connolly, Mr. Loebsack, Mr. David Scott of Georgia, Mr. Honda, Mr. Butterfield, Mr. DeSaulnier, Mr. Serrano, Ms. Pingree, Mr. Blumenauer, Mr. Moulton, Mr. Costa, Ms. Frankel of Florida, Mr. Ashford, Ms. Wasserman Schultz, Mr. Cooper, Mr. Brendan F. Boyle of Pennsylvania, Mr. Farr, Mr. Israel, Mr. Carson of Indiana, Mr. Tonko, Mr. Larsen of Washington, Mr. Sires, Ms. Clark of Massachusetts, Ms. Sewell of Alabama, Ms. Judy Chu of California, Mr. Keating, Mr. Levin, Mr. Crowley, Ms. Castor of Florida, Ms. Bonamici, Mr. Polis, Ms. Plaskett, Mr. Kind, Mr. Schrader, Mr. Beyer, Mr. Langevin, Mr. Michael F. Doyle of Pennsylvania, Mr. Takano, Mrs. Capps, Mr. Delaney, Mr. Courtney, Mr. Scott of Virginia, Ms. Kaptur, Mrs. Napolitano, Mr. Cummings, Ms. Eshoo, Mr. Ted Lieu of California, and Mr. Cárdenas) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Condemning the horrific acts of terrorism and hatred in Orlando, Florida, on June 12, 2016, and
			 expressing support and prayers for all those impacted by that tragedy.
	
	
 Whereas, on June 12, 2016, at Pulse nightclub in Orlando, Florida, an armed gunman opened fire killing approximately 49 patrons and wounding approximately 53;
 Whereas this act of terrorism and hatred is the deadliest shooting massacre in the history of the United States;
 Whereas this attack took place at Pulse nightclub, a gathering place for members of the lesbian, gay, bisexual, or transgender (LGBT) community, indicating deep hatred and prejudice toward LGBT community members;
 Whereas the assailant pledged allegiance to the Islamic State of Iraq and the Levant (ISIL) in the course of his attack;
 Whereas local, State, and Federal law enforcement personnel performed their duties admirably in the siege and risked their lives for the safety of the patrons; and
 Whereas the residents of Central Florida came together to support the victims, and their families, friends, and loved ones: Now, therefore, be it
	
 That the House of Representatives— (1)condemns, in the strongest possible terms, the heinous attack which occurred at Pulse nightclub in Orlando, Florida, on June 12, 2016;
 (2)offers its condolences to the families, friends, and loved ones of those who were killed at Pulse nightclub and expresses its hope for the quick and complete recovery of the survivors wounded in the shooting;
 (3)applauds the bravery and dedication exhibited by the hundreds of local, State, and Federal law enforcement officials, emergency medical responders, and the others who offered their support and assistance; and
 (4)stands together united against terrorism and hatred, and will not permit prejudice, violence, and fear to diminish the United States ideals of compassion, liberty, and freedom.
			
